Citation Nr: 1330354	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to March 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO increased the rating for the Veteran's service-connected hearing loss to 40 percent, effective from June 21, 2007, the date of his claim for increase.  The RO also confirmed and continued a previously assigned 10 percent rating for the service-connected post-operative left foot fracture.  Finally, the RO denied entitlement to a TDIU.  The Veteran appealed the RO's July 2008 determination, seeking higher ratings to include a TDIU, and this appeal ensued.

The RO issued a Statement of the Case (SOC) addressing the two increased rating issues as well as the issue of entitlement to a TDIU in June 2009.  In his substantive appeal to the Board, (VA Form 9), received at the RO in June 2009, the Veteran clearly indicated, by checking the appropriate box and specifically listing the issues he wanted to appeal to the Board, that he only intended to appeal the increased rating issues, and not the TDIU issue.  In light of the foregoing, the TDIU issue was not addressed in the Supplemental Statements of the Case (SSOCs) subsequently issued in August 2009 and November 2009.

In addition, the TDIU issue was not listed as an issue on appeal at the time of the Veteran's personal travel board hearing held in February 2011 before the undersigned Veterans Law Judge sitting at the RO.  However, a review of the hearing transcript, a copy of which is associated with the claims file, reflects that the Veteran raised the TDIU issue once again.  Because it had been previously determined that the TDIU issue was specifically not considered on appeal, the Board referred the issue of entitlement to a TDIU back to the RO for appropriate action when it issued a March 2011 decision/remand.  In the March 2011 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 40 percent for the service-connected bilateral hearing loss.  As such, that appeal is no longer before the Board at this time.  The Board remanded the issue of entitlement to a disability rating in excess of 10 percent for the service-connected status post fracture of the left foot for additional development of the record.

Because the RO did not substantially comply with the directives set for in the March 2011 remand, the Board once again remanded the issue of entitlement to a disability rating in excess of 10 percent for the service-connected status post fracture of the left foot in June 2012.  In that remand, the Board continued to refer the issue of entitlement to a TDIU back to the RO for appropriate action.

In February 2013, the Board awarded a 20 percent rating for the service-connected status post fracture of the left foot (and determined that no further increased rating for this disability was warranted); as such, that appeal is no longer before the Board at this time.  However, the Board also took jurisdiction of the issue of entitlement to a TDIU (rather than continuing to refer the issue to the RO); the Board remanded the issue of entitlement to a TDIU, and explained that this was the proper procedure in light of the facts of this case in accordance with recent caselaw.  In essence, the Veteran claims unemployability due to multiple physical disabilities, including the service-connected status post fracture of the left foot.  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009) , the Court clarified that a TDIU claim is part of the Veteran's increased rating claim, and therefore the proper remedy in February 2013 was for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.  Because the increased rating issue had remained pending to that point, and because the Veteran asserted that his service-connected fracture of the left foot plays at least some role in his alleged unemployability, the issue of entitlement to a TDIU was considered part of the increased rating claim, and was therefore remanded to the RO with instructions to complete necessary development and adjudicate the issue.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As detailed in the introduction section, above, the Board remanded the issue of entitlement to TDIU in February 2013 in accordance with the provisions of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The February 2013 remand directed that the RO/AMC complete necessary development and then "readjudicate the Veteran's TDIU claim."  The Board directed that if the claim was not granted, "the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond."

During the processing of the February 2013 remand, the Veteran was afforded a VA examination in April 2013.  Subsequently, the AMC issued an SSOC in August 2013; however, the August 2013 SSOC expressly declined to engage in any adjudication of the TDIU issue.  Rather, the August 2013 SSOC expressly states that "[t]his issue is referred to the VA Regional Office, Albuquerque, NM, as a Rating Decision has not yet been rendered on the issue."

The circumstances raise at least two significant problems with regard to due process considerations in this appeal.  First, it appears that the AMC was initiating an RO adjudication of the TDIU issue, yet the claims-file (including Virtual VA) contains no documentation of such an adjudication taking place prior to the claims-file being returned to the Board for final appellate review.  It is unclear whether the intended RO rating decision has been prepared, is currently in progress, or whether there is otherwise pertinent documentation coming into existence which is not currently part of the record before the Board.  It appears possible that the claims-file was returned to the Board in error, and that the AMC had rather intended to send the claims-file to the RO.

Secondly, but relatedly, the August 2013 SSOC expressly declines to engage in any discussion or adjudication of the merits of the TDIU claim on appeal and there has been no other documentation of any merits adjudication of the issue since the February 2013 Board remand.  The February 2013 Board remand directed that it was necessary that that the AOJ "readjudicate the Veteran's TDIU claim" prior to returning the case to the Board for final appellate review.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Indeed, the Board has no discretion with regard to requiring that an SSOC with appropriate readjudication be issued on this issue prior to appellate review; there has been new pertinent evidence (an August 2013 VA examination) added to record after any existing adjudication of this issue.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the appellant, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

The Board must remand this issue for the purpose of having the AOJ readjudicate the matter and issue an appropriate SSOC.  Furthermore, this remand will afford the AOJ the opportunity to sort out any currently pending action/development concerning this issue at the RO which may have been initiated as discussed in the August 2013 SSOC.

Additionally, during the processing of this remand the AOJ will have the opportunity to ensure that there is a fully adequate VA medical opinion addressing the issue of entitlement to TDIU.  The Board observes that the August 2013 VA examination report of record appears to discuss the impact of some of the Veteran's service-connected disabilities separately and individually upon his employability, but it does not clearly present an opinion as to the collective impact of the aggregate set of service-connected disabilities considered together.  The AOJ shall now have the opportunity to ensure that the record includes the needed medical opinion that directly and probatively addresses the collective impact of the full set of the currently service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Forward the Veteran's claims-file to the author of the August 2013 VA examination report's medical opinion concerning the Veteran's employability and his TDIU claim (or, if necessary, schedule the Veteran for a new VA examination by an appropriate examiner) for the purpose of obtaining a determination as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities considered collectively as a whole render the Veteran unable to obtain and/or maintain gainful employment, given his level of education and work history.  The Veteran's age may not be considered, and the fact that the Veteran was retirement eligible at the time he stopped working is also not relevant in determining whether his current service-connected disabilities are collectively of such severity that they render him unable to obtain or maintain gainful employment.

If any other examinations are deemed warranted in order to provide the requested opinions, additional examination(s) should be scheduled.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should report the type or types of employment the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

2.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Additionally, ensure that there has been appropriate resolution of any development or procedural action associated with adjudication of this issue which may be pending or in progress with regard to the unresolved "referral" of the issue for adjudication at the RO indicated by the August 2013 supplemental statement of the case.

Then readjudicate the Veteran's TDIU claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

